Order entered October 27, 2017




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01206-CV

                                   ANITA KANE, Appellant

                                              V.

                                   KATHY BRADY, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-04125-E

                                           ORDER
       Before the Court is appellant’s October 26, 2017 motion requesting an exemption from

payment of this Court’s filing fee. We GRANT the motion. Appellant may proceed without

payment of the appellate filing fee.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE